DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments filed August 15, 2022 wherein claims 1-12 are currently pending and claims 2-5, 9, and 12 are withdrawn due to a restriction.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (1989, Journal of Polymer Science Part A: Polymer Chemistry Edition, no 12, 4051-4075).
With regards to claim 1, Chen teaches a polyethylene that is photocrosslinked with a photoinitiator (synopsis) wherein the composition is made by mixing the PE powder with a photoinitiator and pressing the mixture to a suitable thickness (reading on consolidating) (page 4052).  Chen teaches the PE to include Ultrahigh molecular weight PE (UHMWPE) (page 4058).
With regards to claim 7, Chen teaches the PE containing photoinitiators to be crosslinked using UV irradiation (page 4051).
With regards to claim 10, Chen teaches the composition to be crosslinked in air (page 4059)

Claims 1, 6-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson et al (US 2017/0114193).
With regards to claim 1, Ericsson teaches a crosslinked polyolefin from an extruded (reading on consolidated) polyolefin comprising photoinitiator (abstract) wherein the polymer is mixed with the photoinitiator (0150), fed through an extruder (0151) and cured using UV irradiation (0155).  Ericcson teaches the PE to include ultra-high molecular weight polyethylene (UHWMPE) (0070).
With regards to claim 6, Ericsson teaches the photoinitiator to include 4-hydroxybenzophenone (0195).
With regards to claim 7, Ericsson teaches the polyolefin to be crosslinked using UV irradiation (0155).
With regards to claim 8, Ericsson teaches the composition to include antioxidants (0003).
With regards to claim 10, Ericsson teaches the polyolefin to be cured without vacuum (reading on in air) (0155).
With regards to claim 11, Ericsson teaches the composition to be put in a liquid medium prior to curing (0165).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ladika et al (US 2002/0064653) in view of Chen et al (1989, Journal of Polymer Science Part A: Polymer Chemistry Edition, no 12, 4051-4075).
With regards to claim 1, Ladika teaches a polyolefin polymer and a photoinitiator wherein the polymer crosslinks upon exposure to UV radiation (abstract) wherein the two are mixed together and introduced to an extruder (reading on consolidating) (0109).  Ladika teaches the PE to include high density polyethylene (HDPE).
Ladika does not teach the PE to include Ultra high molecular weight (UHMWPE).
The disclosure of Chen is adequately set forth in paragraph 4 above and is herein incorporated by reference.  Chen teaches the motivation for using the UHMWPE to be because it crosslinks more easily and has better shape retainability due to its very high melt viscosity (page 4058).  Chen and Ladika are analogous in the art of crosslinked PE materials.  In light of the discussion above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the UHMWPE of Chen in the process of Ladika, thereby obtaining the present invention.
With regards to claim 7, Ladika teaches the photocrosslinking to occur when exposed to UV radiation (abstract).
With regards to claim 8, Ladika teaches the addition of an antioxidant (0114).

Response to Arguments
Applicant’s arguments, see page 5, filed August 15, 2022, with respect to the objection of claim 6 have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn. 
Applicant’s arguments, see page 5, filed August 15, 2022, with respect to the rejection(s) of claims 1-7, and 8 under Ladika et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al.
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive.
Argument - Applicants have provided no arguments with regards to the art beyond that the amendments put the application in condition for allowance.
Response - The amendment added that the polymeric material comprises ultra high molecular weight polyethylene (UHMWPE) and, as written above, both Chen and Ericsson teach the PE to include UHMWPE.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763